IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA

Vv. Case No.: 1:20-MJ-312-JFA

MATTHEW ERAUSQUIN, a/k/a
MATT HAMMOND

UNDER SEAL

ee a Ne ee ne

Defendant.

GOVERNMENT'S MOTION TO SEAL CRIMINAL COMPLAINT
PURSUANT TO LOCAL RULE 49(B)

 

The United States, by and through undersigned counsel, pursuant to Local Rule 49(B) of
the Local Criminal Rules for the United States District Court for the Eastern District of Virginia,
moves to seal the criminal complaint, supporting affidavit, and arrest warrant in this case until
the defendant is arrested, as well as this Motion to Seal and any court order to seal,

I. REASONS FOR SEALING (Local Rule 49(B)(1))

1; Sealing is necessary to avoid notification of the existence of the arrest warrant
which could result in the defendant’s flight from prosecution and intimidation of potential
witnesses. It is also necessary to avoid jeopardizing the safety of the arresting officers and the
ongoing investigation.

Il. REFERENCES TO GOVERNING CASE LAW (Local Rule 49(B)(2))

2. The Court has the inherent power to seal criminal complaints, indictments, and

arrest warrants. See United States v. Wuagneux, 683 F.2d 1343, 1351 (11" Cir. 1982); State of

Arizona v. Maypenny, 672 F.2d 761, 765 (9" Cir. 1982); Times Mirror Company v. United

 
States, 873 F.2d 1210 (9"" Cir. 1989); see also Shea v. Gabriel, 520 F.2d 879 (1* Cir. 1975);
United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980); In re Braughton, 520 F.2d 765, 766
(9" Cir. 1975). “The trial court has supervisory power over its own records and may, in its
discretion, seal documents if the public’s right of access is outweighed by competing interests.”
In re Knight Pub. Co., 743 F.2d 231, 235 (4" Cir. 1984). Sealing the complaint and affidavit in
support of the complaint is appropriate where there is a substantial probability that the release of
the sealed documents would compromise the government’s on-going investigation. See e.g. In_
re Search Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8" Cir.
1988); Matter of Eye Care Physicians of America, 100 F.3d 514, 518 (7"" Cir. 1996); Matter of

Flower Aviation of Kansas, Inc., 789 F.Supp. 366 (D. Kan. 1992). Further, sealing is within the

 

discretion of the court and may be granted “for any legitimate prosecutorial need.” United
States v. Ramey, 791 F.2d 317, 321 (4th Cir. 1986).

Ill. PERIOD OF TIME GOVERNMENT SEEKS TO HAVE MATTER REMAIN
UNDER SEAL (Local Rule 49(B)(3))

3 The United States respectfully requests that the criminal complaint, supporting
affidavit, and arrest warrant in this case remain sealed until the defendant is arrested, at which
time the criminal complaint, affidavit, and arrest warrant may be treated as a matter of public
record.

+ The United States will move to unseal the sealed materials should sealing no
longer be necessary. The United States has considered alternatives less drastic than sealing and
has found none that would suffice to protect this investigation.

WHEREFORE, the United States respectfully requests that (1) a certified copy of the
criminal complaint and arrest warrant be provided to those law enforcement officers involved in

the prosecution of this case, including FBI, (2) a copy of the criminal complaint and sealed arrest

2
watrant be made available as necessary to facilitate the arrest or extradition of the defendant and

provided to agents or officers of the FBI for execution.

Dated: November 16, 2020

Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

Moy LAN | oi)

Maureen C. Cain
Assistant United States Attorney
